 



Exhibit 10.1
 
 
GUARANTEE AND COLLATERAL AGREEMENT
dated as of
March 19, 2007,
among
FREEPORT-MCMORAN COPPER & GOLD INC.,
THE SUBSIDIARIES OF FREEPORT-MCMORAN COPPER & GOLD INC.
FROM TIME TO TIME PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
 
       
Definitions
       
 
       
SECTION 1.01. Parent Credit Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
 
       
ARTICLE II
       
 
       
Guarantee
       
 
       
SECTION 2.01. Guarantee
    6  
SECTION 2.02. Guarantee of Payment
    7  
SECTION 2.03. No Limitations
    7  
SECTION 2.04. Reinstatement
    8  
SECTION 2.05. Agreement To Pay; Subrogation
    8  
SECTION 2.06. Information
    8  
 
       
ARTICLE III
       
 
       
Pledge of Securities
       
 
       
SECTION 3.01. Pledge
    9  
SECTION 3.02. Delivery of the Pledged Collateral
    9  
SECTION 3.03. Representations, Warranties and Covenants
    10  
SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests
    12  
SECTION 3.05. Registration in Nominee Name; Denominations
    12  
SECTION 3.06. Voting Rights; Dividends and Interest
    12  
 
       
ARTICLE IV
       
 
       
Security Interests in Personal Property
       
 
       
SECTION 4.01. Security Interest
    14  

 



--------------------------------------------------------------------------------



 



         
SECTION 4.02. Representations and Warranties
    15  
SECTION 4.03. Covenants
    16  
SECTION 4.04. Other Actions
    18  
 
       
ARTICLE V
       
 
       
Remedies
       
 
       
SECTION 5.01. Remedies Upon Default
    19  
SECTION 5.02. Application of Proceeds
    20  
SECTION 5.03. Securities Act
    21  
SECTION 5.04. Registration
    22  
SECTION 5.05. No Marshalling of Assets Required
    23  
SECTION 5.06. Existing JV Restrictions; Specified Restrictions
    23  
 
       
ARTICLE VI
       
 
       
Indemnity, Subrogation and Subordination
       
 
       
SECTION 6.01. Indemnity and Subrogation
    23  
SECTION 6.02. Contribution and Subrogation
    24  
SECTION 6.03. Subordination
    24  
 
       
ARTICLE VII
       
 
       
Ratable Obligations
       
 
       
SECTION 7.01. Equal and Ratable Security
    24  
SECTION 7.02. Ratable Application of Proceeds
    25  
SECTION 7.03. Application of Moneys Distributable to Ratable Obligations
    25  
SECTION 7.04. Delivery of Indentures
    26  
SECTION 7.05. Information as to Secured Parties and Indenture Trustees
    26  
 
       
ARTICLE VIII
       
 
       
The Collateral Agent
       
 
       
SECTION 8.01. Exculpatory Provisions
    26  

 



--------------------------------------------------------------------------------



 



         
SECTION 8.02. Delegation of Duties
    28  
SECTION 8.03. Reliance by Collateral Agent
    28  
SECTION 8.04. Limitations on Duties of Collateral Agent
    28  
SECTION 8.05. Resignation of the Collateral Agent
    29  
SECTION 8.06. Co-Collateral Agents; Separate Collateral Agents
    30  
SECTION 8.07. Representatives of Secured Parties
    31  
SECTION 8.08. Consent and Agreement by Secured Parties
    32  
 
       
ARTICLE IX
       
 
       
Miscellaneous
       
 
       
SECTION 9.01. Notices
    32  
SECTION 9.02. Waivers; Amendment
    32  
SECTION 9.03. Collateral Agent’s Fees and Expenses; Indemnification
    33  
SECTION 9.04. Successors and Assigns
    34  
SECTION 9.05. Survival of Agreement
    34  
SECTION 9.06. Counterparts; Effectiveness; Several Agreement
    34  
SECTION 9.07. Severability
    35  
SECTION 9.08. Right of Set-Off
    35  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    35  
SECTION 9.10. WAIVER OF JURY TRIAL
    36  
SECTION 9.11. Headings
    36  
SECTION 9.12. Security Interest Absolute
    36  
SECTION 9.13. Termination or Release
    37  
SECTION 9.14. Additional Subsidiaries
    38  
SECTION 9.15. Collateral Agent Appointed Attorney-in-Fact
    38  

 



--------------------------------------------------------------------------------



 



     
Schedules
   
 
   
Schedule I
  Subsidiary Guarantors; Subsidiary Grantors
Schedule II
  Pledged Equity Interests; Specified Pledged Indebtedness
 
   
Exhibit
   
 
   
Exhibit I
  Form of Supplement

 



--------------------------------------------------------------------------------



 



     GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of
March 19, 2007, among FREEPORT-MCMORAN COPPER & GOLD INC., a Delaware
corporation (“FCX”), the Subsidiaries of FCX from time to time party hereto and
JPMORGAN CHASE BANK, N.A., as Collateral Agent.
          Reference is made to (i) the Credit Agreement dated as of March 19,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Parent Credit Agreement”), among FCX, the Lenders party thereto, the Issuing
Banks party thereto, and JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative
Agent and Collateral Agent, and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill”), as Syndication Agent, and (ii) the Amended and
Restated Credit Agreement dated as of March 19, 2007 (as amended, supplemented
or otherwise modified from time to time, the “Restated Credit Agreement” and,
together with the Parent Credit Agreement, the “Credit Agreements”), among FCX,
PTFI, the lenders party thereto, the issuing banks party thereto, JPMCB, as
administrative agent, collateral agent, security agent and JAA security agent,
U.S. Bank Trust National Association, as FI trustee, and Merrill, as syndication
agent. The lenders under the Parent Credit Agreement have agreed to extend
credit to FCX and the lenders under the Restated Credit Agreement have agreed to
extend credit to FCX and PTFI, in each case subject to the terms and conditions
set forth in the applicable Credit Agreement. The obligations of such lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. The Subsidiary Parties are affiliates of FCX and
PTFI, will derive substantial benefits from the extension of credit to FCX and
PTFI pursuant to the Credit Agreements and are willing to execute and deliver
this Agreement in order to induce such lenders to extend such credit.
Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Parent Credit Agreement. (a) Except as otherwise
expressly provided herein, capitalized terms used in this Agreement, not
otherwise defined herein and defined in the Parent Credit Agreement shall have
the meanings specified in the Parent Credit Agreement. Unless the context
otherwise requires, all terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
          (b) The rules of construction specified in Section 1.03 of the Parent
Credit Agreement also apply to this Agreement.
          SECTION 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Account Debtor” means any Person who is or who may become obligated
to FCX under, with respect to or on account of an Account.

 



--------------------------------------------------------------------------------



 



  2
          “Article 9 Collateral” has the meaning assigned to such term in
Section 4.01.
          “Collateral” means Article 9 Collateral and Pledged Collateral.
          “Credit Agreements” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Cyprus Amax Limited Collateral” means that portion of the Pledged
Collateral (if any) that, pursuant to Section 10.8 of the Cyprus Amax Notes
Indenture, is required to equally and ratably secure the Cyprus Amax Notes
Non-Excluded Obligations.
          “Cyprus Amax Notes” means the 7-3/8% Notes due 2007 of PD and
outstanding on the Effective Date.
          “Cyprus Amax Noteholders” means the holders from time to time of the
Cyprus Amax Notes.
          “Cyprus Amax Notes Indenture” means the Indenture dated as of May 17,
1995, between PD (as successor in interest to Cyprus Amax Minerals Company, a
Delaware corporation), and the Cyprus Amax Notes Trustee, as amended,
supplemented or otherwise modified on or prior to the Effective Date.
          “Cyprus Amax Notes Obligations” means at any time the obligations in
respect of Cyprus Amax Notes constituting the “Securities” (within the meaning
of Section 1.1 of the Cyprus Amax Notes Indenture) at such time.
          “Cyprus Amax Notes Non-Excluded Obligations” means at any time the
Cyprus Amax Notes Obligations at such time to the extent that such obligations
are required under Section 10.8 of the Cyprus Amax Notes Indenture to be equally
and ratably secured with the Secured Obligations (after giving effect to the
proviso in such Section 10.8 or any such other limitation on or qualification or
exception to such requirement).
          “Cyprus Amax Notes Trustee” means The Bank of New York Trust Company,
N.A., in its capacity as trustee under the Cyprus Amax Notes Indenture (or any
successor trustee in such capacity).
          “Excluded Accounts” means, collectively, (a) payroll, trust,
withholding tax or other fiduciary accounts, (b) accounts that may be made
subject to Liens pursuant to clause (c), (f), (l) or (n) of Section 6.02 of the
Credit Agreements and (c) accounts to the extent holding cash reserve funds for
environmental liabilities, assurances and reclamations.
          “Existing JV Restrictions” has the meaning assigned to such term in
Section 5.06(a).

 



--------------------------------------------------------------------------------



 



  3
          “FCX 6-7/8% Notes” means the 6-7/8% Senior Notes due 2014 of FCX and
outstanding on the Effective Date.
          “FCX 10-1/8% Notes” means the 10-1/8% Senior Notes due 2010 of FCX and
outstanding on the Effective Date.
          “FCX 6-7/8% Notes Indenture” means the Indenture dated as of
February 3, 2004, between FCX and the FCX Notes Trustee, as amended,
supplemented or otherwise modified on or prior to the Effective Date.
          “FCX 10-1/8% Notes Indenture” means the Indenture dated as of
January 29, 2003, between FCX and the FCX Notes Trustee, as amended,
supplemented or otherwise modified on or prior to the Effective Date.
          “FCX 6-7/8% Notes Obligations” means at any time the obligations in
respect of FCX 6-7/8% Notes constituting the “Securities” (within the meaning of
Section 1.01 of the FCX 6-7/8% Notes Indenture) at such time.
          “FCX 10-1/8% Notes Obligations” means at any time the obligations in
respect of FCX 10-1/8% Notes constituting the “Securities” (within the meaning
of Section 1.01 of the FCX 10-1/8% Notes Indenture) at such time.
          “FCX Noteholders” means the holders from time to time of the FCX
Notes.
          “FCX Notes” means, collectively, the FCX 6-7/8% Notes and the FCX
10-1/8% Notes.
          “FCX Notes Indentures” means, collectively, the FCX 6-7/8% Notes
Indenture and the FCX 10-1/8% Notes Indenture.
          “FCX Notes Non-Excluded Obligations” means at any time (i) the FCX
6-7/8% Notes Obligations at such time to the extent that such obligations are
required under Section 4.13 of the FCX 6-7/8% Notes Indenture to be equally and
ratably secured with the other Secured Obligations (after giving effect to the
proviso in such Section 4.13 or any such other limitation on or qualification or
exception to such requirement) and (ii) the FCX 10-1/8% Notes Obligations at
such time to the extent that such obligations are required under Section 4.13 of
the FCX 10-1/8% Notes Indenture to be equally and ratably secured with the other
Secured Obligations (after giving effect to the proviso in such Section 4.13 or
any such other applicable limitation on or qualification or exception to such
requirement).
          “FCX Notes Trustees” means The Bank of New York, a New York banking
corporation, in its capacity as trustee under each of the FCX Notes Indentures
(or any successor trustee in any such capacity).
          “Federal Securities Laws” has the meaning assigned to such term in
Section 5.03.

 



--------------------------------------------------------------------------------



 



  4
          “Grantors” means FCX and the Subsidiary Grantors.
          “Guaranteed Obligations” means the Secured Obligations other than the
FCX Notes Non-Excluded Obligations.
          “Guaranteed Parties” means the Secured Parties other than the FCX
Noteholders and any successor or assign of a FCX Noteholder.
          “Guarantors” means FCX and the Subsidiary Guarantors.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
          “Loan Group Default” means a “Default” under either Credit Agreement.
          “Loan Group Document Obligations” means, collectively, the Obligations
and the Obligations (as defined in the Restated Credit Agreement).
          “Loan Group Documents” means, collectively, the Loan Documents and the
Loan Documents (as defined in the Restated Credit Agreement).
          “Loan Group Event of Default” means an “Event of Default” under either
Credit Agreement.
          “Loan Group Issuing Banks” means, collectively, the Issuing Banks and
the Issuing Banks (as defined in the Restated Credit Agreement).
          “Loan Group Lenders” means, collectively, the Lenders and the Lenders
(as defined in the Restated Credit Agreement).
          “Loan Group Party” means, collectively, the Loan Parties and the Loan
Parties (as defined in the Restated Credit Agreement).
          “Loan Group Revolving Lenders” means, collectively, the Revolving
Lenders and the Revolving Lenders (as defined in the Restated Credit Agreement).
          “New York UCC” means the Uniform Commercial Code as from time to time
in effect in the State of New York.
          “Non-Scheduled Indebtedness” means Indebtedness of any Subsidiary that
is owing to FCX that is less than $25,000,000 in the aggregate for all such
Indebtedness of such Subsidiary owing to FCX.
          “Pledged Collateral” has the meaning assigned to such term in
Section 3.01.

 



--------------------------------------------------------------------------------



 



  5
          “Pledged Equity Interests” has the meaning assigned to such term in
Section 3.01.
          “Pledged Indebtedness” has the meaning assigned to such term in
Section 3.01.
          “Pledged Securities” means any promissory notes, stock certificates or
other securities certificates or instruments now or hereafter included in the
Pledged Collateral, including any certificates or instruments representing or
evidencing any Pledged Collateral.
          “Proceeds” has the meaning specified in Section 9-102 of the New York
UCC.
          “Secured Obligations” means (a) the Loan Group Document Obligations,
(b) the due and punctual payment and performance of all obligations of FCX or
any Restricted Subsidiary under each Permitted Secured Hedge, (c) the due and
punctual payment and performance of all obligations owed from time to time by
FCX or any Restricted Subsidiary to JPMCB, a Loan Group Lender or an Affiliate
of a Loan Group Lender in respect of cash management services provided to FCX or
any Restricted Subsidiary, (d) the due and punctual payment and performance of
all obligations owed from time to time by FCX or any Restricted Subsidiary to
the Loan Group Revolving Lenders or Affiliates of Loan Group Revolving Lenders
in respect of any Purchasing Card Program and (e) the FCX Notes Non-Excluded
Obligations, in each case including obligations in respect of overdrafts,
temporary advances, interest and fees; provided that in no event shall any
obligations in respect of any Secured Obligations described in clause (b),
(c) or (d) hereof, in each case provided by an Affiliate of a Lender, constitute
Secured Obligations for the purpose of any Security Document governed by the
laws of Chile or Indonesia unless (A) in the case of Security Documents governed
by the laws of Chile, such documents have been amended to identify the Affiliate
as a secured party thereunder and (B) in the case of Security Documents governed
by the laws of Indonesia, the documents evidencing such Permitted Secured Hedge,
cash management service or Purchasing Card Program, as applicable, contain the
following language:
     “We [name of Permitted Secured Hedge Counterparty/Cash Management
Provider/Card Program Provider] hereby confirm that by entering into this
[insert name of contract] [Permitted Secured Hedge/documents evidencing cash
management services/documents evidencing card programs], intend to be party to
the Third Amended and Restated FCX/ISI Pledge Agreement (PTII Shares) (the “PTII
Pledge Agreement”) and, after the satisfaction of the Full Stock Pledge
Condition or the Partial Stock Pledge Condition, the Fourth Amended and Restated
FCX Pledge Agreement (PTFI Shares) (the “PTFI Pledge Agreement”), in each case
among JPMorgan Chase Bank, N.A., as Collateral Agent (the “Collateral Agent”) on
behalf of the Secured Parties (as defined in the PTII Pledge Agreement or the
PTFI Pledge Agreement, if applicable) and the applicable Pledgor(s), and agree
that we shall be bound by all the provisions of the PTII Pledge Agreement and,
if applicable, the PTFI Pledge Agreement, as if

 



--------------------------------------------------------------------------------



 



  6
we had been an original party thereto. We further agree to notify the Collateral
Agent of our entering into this [insert name of contract] and agree that the
Collateral Agent may rely upon our undertaking and agreement given herein. We
understand that we shall not be bound by the provisions of the PTII Pledge
Agreement nor be entitled to the benefits thereof until such notice is given to
the Collateral Agent.”
          “Secured Parties” means (a) the Loan Group Lenders, (b) the Collateral
Agent, (c) the Agents (as defined in each of the Credit Agreements), (d) the
Loan Group Issuing Banks, (e) each counterparty to a Permitted Secured Hedge,
(f) each Loan Group Lender or Affiliate of any Loan Group Lender providing cash
management services the obligations under which constitute Secured Obligations,
(g) each Loan Group Revolving Lender and each Affiliate of a Loan Group
Revolving Lender providing any Purchasing Card Program to FCX or any Restricted
Subsidiary, (h) the FCX Noteholders and (i) the successors and assigns of each
of the foregoing.
          “Security Interest” has the meaning assigned to such term in
Section 4.01.
          “Specified Pledged Indebtedness” means Pledged Indebtedness other than
Non-Scheduled Indebtedness.
          “Specified Pledged Securities” means Pledged Securities other than in
respect of Non-Scheduled Indebtedness.
          “Specified Restrictions” has the meaning assigned to such term in
Section 5.06(b).
          “Subsidiary Grantors” means (a) the Subsidiaries identified on
Schedule I under the caption “Subsidiary Grantors” and (b) each other Subsidiary
that becomes a party to this Agreement as a Subsidiary Grantor after the
Effective Date.
          “Subsidiary Guarantors” means (a) the Subsidiaries identified on
Schedule I under the caption “Subsidiary Guarantors” and (b) each other
Subsidiary that becomes a party to this Agreement as a Subsidiary Guarantor
after the Effective Date.
          “Subsidiary Parties” means, collectively, the Subsidiary Grantors and
the Subsidiary Guarantors.
ARTICLE II
Guarantee
          SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the
Guaranteed Obligations now existing or at any time outstanding (it being
understood that FCX shall not guarantee obligations in respect of loans and
letters of credit requested by FCX to the extent FCX is directly obligated in
respect thereof under the Credit Agreements). Each of the

 



--------------------------------------------------------------------------------



 



  7
Guarantors further agrees that the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligation. Each of the Guarantors waives presentment
to, demand of payment from and protest to FCX or any other Loan Group Party of
any of the Guaranteed Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.
          SECTION 2.02. Guarantee of Payment. Each of the Guarantors further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
and not of collection. Each of the Guarantors waives any right to require that
any resort be had by the Collateral Agent or any other Person to any security
held for the payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of the Collateral Agent or any other
Person in favor of FCX or any other Person.
          SECTION 2.03. No Limitations. (a) Except for termination or release of
a Guarantor’s obligations hereunder as expressly provided in Section 9.13, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Guaranteed
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Collateral Agent or any other
Guaranteed Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Group Document or otherwise; (ii) any
rescission, waiver, amendment or modification of, or any release from any of the
terms or provisions of, any Loan Group Document or any other agreement,
including with respect to any other Guarantor under this Agreement; (iii) the
release of any security held by the Collateral Agent or any other Guaranteed
Party for the Guaranteed Obligations or any of them; (iv) any default, failure
or delay, wilful or otherwise, in the performance of the Guaranteed Obligations;
or (v) any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Guaranteed Obligations). Each Guarantor expressly
authorizes the Guaranteed Parties, to the fullest extent permitted by applicable
law, to take and hold security for the payment and performance of the Guaranteed
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Guaranteed Obligations, all without affecting the obligations of any
Guarantor hereunder.
          (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of FCX or any other
Loan Group Party or the unenforceability of the Guaranteed Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
FCX or any other Loan Group Party, other than the indefeasible payment in full
in cash of all the Guaranteed

 



--------------------------------------------------------------------------------



 



  8
Obligations. The Collateral Agent and the other Guaranteed Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Guaranteed Obligations,
make any other accommodation with FCX or any other Loan Group Party or exercise
any other right or remedy available to them against FCX or any other Loan Group
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been fully and
indefeasibly paid in full in cash or the guarantee of such Guarantor has been
terminated or released pursuant to Section 9.13. To the fullest extent permitted
by applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against FCX or any other Loan Group Party, as the
case may be, or any security.
          SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its
guarantee hereunder shall, to the fullest extent permitted by applicable law,
continue to be effective or be reinstated, as the case may be, if at any time
payment of any Guaranteed Obligation, or any part thereof, is rescinded or must
otherwise be restored by the Collateral Agent or any other Guaranteed Party upon
the bankruptcy or reorganization of FCX, any other Loan Group Party or
otherwise.
          SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Collateral Agent or
any other Guaranteed Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of any Loan Group Party to pay any Guaranteed
Obligation that such Loan Group Party is obligated to pay, when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Collateral Agent for distribution to the
applicable Guaranteed Parties in cash the amount of such unpaid Guaranteed
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against FCX or any other Loan Group
Party arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article VI.
          SECTION 2.06. Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of FCX’s and each other Loan Group Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Collateral Agent or the other Guaranteed Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

 



--------------------------------------------------------------------------------



 



  9
ARTICLE III
Pledge of Securities
          SECTION 3.01. Pledge. As security for the payment or performance, as
the case may be, in full of the Secured Obligations (and, to the extent provided
in Section 7.01(b), the Cyprus Amax Notes Non-Excluded Obligations), each
Grantor hereby assigns and pledges to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties (and, to the extent
provided in Section 7.01(b), the Cyprus Amax Noteholders), and hereby grants to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties (and, to the extent provided in Section 7.01(b), the Cyprus Amax
Noteholders), a security interest in, all of such Grantor’s right, title and
interest in, to and under (a) the shares of capital stock and other Equity
Interests owned by it and listed on Schedule II, as such Schedule may be
supplemented from time to time pursuant to Section 3.02(c), and all certificates
representing any of such Equity Interests (collectively, the “Pledged Equity
Interests”); (b)(i) the Indebtedness of any Subsidiary that is owing to FCX as
of the Effective Date, including the Specified Pledged Indebtedness listed on
Schedule II, (ii) any Indebtedness of any Subsidiary that is owing to FCX in the
future and (iii) all promissory notes and any other instruments evidencing such
Indebtedness (collectively, the “Pledged Indebtedness”); (c) subject to
Section 3.06, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities and instruments
referred to in clauses (a) and (b) above; (d) subject to Section 3.06, all
rights and privileges of such Grantor with respect to the securities,
instruments and other property referred to in clauses (a), (b) and (c) above;
and (e) all Proceeds of any of the foregoing (the items referred to in clauses
(a) through (e) above being collectively referred to as the “Pledged
Collateral”).
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties (and, to the extent provided in Section 7.01(b),
the Cyprus Amax Noteholders), forever; subject, however, to the terms, covenants
and conditions hereinafter set forth.
          SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor
agrees promptly to deliver or cause to be delivered to the Collateral Agent any
and all Specified Pledged Securities.
          (b) FCX will cause any Indebtedness for borrowed money in excess of
$25,000,000 owed to it by any Subsidiary to be evidenced by a duly executed
promissory note that is pledged and delivered to the Collateral Agent pursuant
to the terms hereof.
          (c) Upon delivery to the Collateral Agent, any Specified Pledged
Securities shall be accompanied by stock powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent. Each
delivery of Specified Pledged Securities and each pledge of Pledged Equity
Interests or Specified

 



--------------------------------------------------------------------------------



 



  10
Pledged Indebtedness after the Effective Date shall be accompanied by a schedule
describing the Pledged Securities so delivered or the Pledged Equity Interests
or Specified Pledged Indebtedness so pledged, which schedule shall be attached
to Schedule II hereto and made a part thereof; provided that failure to so
attach any such schedule shall not affect the validity of such pledge of such
Specified Pledged Securities. Each schedule so delivered shall supplement any
prior schedules so delivered and in the event a schedule is delivered in
connection with a pledge that will be subject to a Specified Restriction the
schedule so delivered shall include a description in reasonable detail of the
applicable restrictions.
          (d) Each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Pledged Collateral of such Grantor or
any part thereof and amendments thereto that (i) identify the Pledged Collateral
of such Grantor and (ii) contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor. Each Grantor agrees to provide such information
to the Collateral Agent promptly upon request.
          (e) The security interests granted in Section 3.01 are granted as
security only and shall not subject the Collateral Agent, any Cyprus Amax
Noteholder or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Pledged Collateral.
          SECTION 3.03. Representations, Warranties and Covenants. The Grantors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties and the Cyprus Amax Noteholders
that:
     (a) Schedule II correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity Interests and includes sufficient Equity
Interests, intercompany Indebtedness and promissory notes required to satisfy
the Collateral and Guarantee Requirement (as collectively defined in each of the
Credit Agreements);
     (b) except to the extent any failure to be so authorized or issued would
not, in the aggregate, be adverse to the interests of the Secured Parties in any
material respect, the Pledged Equity Interests and Specified Pledged
Indebtedness have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Equity Interests, are fully paid and
nonassessable and (ii) in the case of Pledged Indebtedness, are valid and
binding obligations of the issuers thereof, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights generally, concepts of reasonableness and general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 



--------------------------------------------------------------------------------



 



  11
     (c) except for the security interests granted hereunder, each of the
Grantors (i) is and, subject to any transfers made in compliance with each of
the Credit Agreements, will continue to be the direct owner, beneficially, and
to the extent applicable, of record, of the Equity Interests and Specified
Pledged Indebtedness indicated on Schedule II as owned by such Grantor,
(ii) holds the same free and clear of all Liens, other than Liens created by
this Agreement and Permitted Encumbrances, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than Liens created
by this Agreement, Permitted Encumbrances and transfers made in compliance with
each of the Credit Agreements, and (iv) will, to the extent commercially
reasonable, defend its title or interest thereto or therein against any and all
Liens (other than the Lien created by this Agreement and Permitted
Encumbrances), however arising, of all Persons whomsoever;
     (d) except for the Existing JV Restrictions, the Specified Restrictions,
restrictions expressly permitted by the Credit Agreements, and restrictions and
limitations imposed by the Loan Group Documents or securities laws generally,
the Pledged Collateral is and will continue to be freely transferable and
assignable, and none of the Pledged Collateral is or will be subject to any
option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Pledged Collateral hereunder, the
sale or disposition thereof pursuant hereto or the exercise by the Collateral
Agent of rights and remedies hereunder;
     (e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
     (f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such consents and approvals as have been obtained
and are in full force and effect and other than the Existing JV Restrictions or,
in the case of a pledge effected after the Effective Date, any Specified
Restriction);
     (g) by virtue of the execution and delivery by the Grantors of this
Agreement, when any Specified Pledged Securities are delivered to the Collateral
Agent in accordance with this Agreement, the Collateral Agent will obtain a
legal, valid and perfected lien upon and security interest in such Specified
Pledged Securities as security for the payment and performance of the Secured
Obligations (and, to the extent provided in Section 7.01(b), the Cyprus Amax
Notes Non-Excluded Obligations); and
     (h) the pledge effected hereby is effective to vest in the Collateral
Agent, for the benefit of the Secured Parties (and, to the extent provided in
Section 7.01(b), the Cyprus Amax Noteholders), the rights of the Collateral
Agent in the Pledged Collateral as set forth herein.

 



--------------------------------------------------------------------------------



 



  12
          SECTION 3.04. Certification of Limited Liability Company and Limited
Partnership Interests. (a) Each Grantor acknowledges and agrees that each
interest in any limited liability company or limited partnership pledged
hereunder that is represented by a certificate, a “security” within the meaning
of Article 8 of the New York UCC and governed by Article 8 of the Uniform
Commercial Code of the applicable jurisdiction shall at all times hereafter be
represented by a certificate, a “security” within the meaning of Article 8 of
the New York UCC and governed by Article 8 of the Uniform Commercial Code of
such jurisdiction.
          (b) Each Grantor further acknowledges and agrees that (i) the
interests in any limited liability company or limited partnership pledged
hereunder and not represented by a certificate shall not be a “security” within
the meaning of Article 8 of the New York UCC and shall not be governed by
Article 8 of the Uniform Commercial Code of the applicable jurisdiction and
(ii) the Grantors shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC or issue any
certificate representing such interest (except that the Grantors may elect to so
treat any such interest as a “security” and issue any certificate representing
such interest if simultaneously therewith the applicable Grantor delivers such
certificate to the Collateral Agent).
          (c) In the event the interests in any limited liability company or
limited partnership not represented by a certificate are pledged by a Grantor
hereunder after the Effective Date such Grantor shall simultaneously therewith
provide the Collateral Agent with the information required by the applicable
jurisdiction for the filing of a financing statement (or an amendment to a
financing statement) with respect to the uncertificated interests so pledged.
          SECTION 3.05. Registration in Nominee Name; Denominations. The
Collateral Agent, on behalf of the Secured Parties and the Cyprus Amax
Noteholders, shall have the right to hold the Specified Pledged Securities in
the name of the applicable Grantor, endorsed or assigned in blank or in favor of
the Collateral Agent or, at any time upon the occurrence and during the
continuance of a Loan Group Event of Default (but subject to any applicable
Existing JV Restriction or any applicable Specified Restriction), in its own
name (as pledgee) or the name of its nominee (as pledgee or as sub-agent). Upon
the occurrence and during the continuance of a Loan Group Event of Default, each
Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor. Upon the occurrence and during the
continuance of a Loan Group Event of Default, the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.
          SECTION 3.06. Voting Rights; Dividends and Interest. (a) Unless and
until a Loan Group Event of Default shall have occurred and be continuing and
the Collateral Agent shall have notified the Grantors that their rights under
this Section 3.06 are being suspended:

 



--------------------------------------------------------------------------------



 



  13
     (i) Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Equity
Interests or Pledged Indebtedness or any part thereof for any purpose consistent
with the terms of this Agreement, the Credit Agreements and the other Loan Group
Documents.
     (ii) The Collateral Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
     (iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Equity Interests and the Pledged Indebtedness to the
extent and only to the extent that such dividends, interest, principal and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreements, the other Loan Group
Documents and applicable laws; provided that any noncash dividends, interest,
principal or other distributions that would constitute Pledged Equity Interests
or Pledged Indebtedness, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Equity Interests or received in exchange for Pledged Equity Interests or
Pledged Indebtedness or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if any such Pledged Equity Interests or Pledged
Indebtedness shall constitute Specified Pledged Securities, such Specified
Pledged Securities shall be held in trust for the benefit of the Collateral
Agent and shall be forthwith delivered to the Collateral Agent in the same form
as so received (with any necessary endorsement).
          (b) Upon the occurrence and during the continuance of a Loan Group
Event of Default, after the Collateral Agent shall have notified the Grantors of
the suspension of their rights under paragraph (a)(iii) of this Section 3.06,
then all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 3.06 shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 3.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and

 



--------------------------------------------------------------------------------



 



  14
shall be applied in accordance with the provisions of Section 5.02. After all
Loan Group Events of Default have been cured or waived and FCX has delivered to
the Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and
that remain in such account.
          (c) Upon the occurrence and during the continuance of a Loan Group
Event of Default, after the Collateral Agent shall have notified the Grantors of
the suspension of their rights under paragraph (a)(i) of this Section 3.06,
then, subject to any applicable Existing JV Restriction or Specified
Restriction, all rights of any Grantor to exercise the voting and consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 3.06, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 3.06, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed by Loan Group Lenders constituting
“Required Lenders” under each of the Credit Agreements, the Collateral Agent
shall have the right from time to time following and during the continuance of a
Loan Group Event of Default to permit the Grantors to exercise such rights.
After all Loan Group Events of Default have been cured or waived and FCX has
delivered to the Collateral Agent a certificate to that effect, the voting and
consensual rights and powers the Grantors are otherwise entitled to exercise
pursuant to paragraph (a)(i) of this Section 3.06 shall be restored.
          (d) Any notice given by the Collateral Agent to the Grantors
suspending their rights under paragraph (a) of this Section 3.06 may (i) be
given by telephone if promptly confirmed in writing, (ii) be given to one or
more of the Grantors at the same or different times and (iii) suspend the rights
of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part without
suspending all such rights (as specified by the Collateral Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the Collateral
Agent’s rights to give additional notices from time to time suspending other
rights so long as a Loan Group Event of Default has occurred and is continuing.
          (e) Upon the occurrence and during the continuance of a Loan Group
Event of Default, each Grantor holding any Pledged Indebtedness under which the
obligor is a Subsidiary that is organized under the laws of Indonesia hereby
expressly authorizes the Collateral Agent (or its agents) to directly collect
any and all amounts owed in respect of such Pledged Indebtedness from such
Subsidiary and to do and perform all things necessary or useful to claim and
receive such amounts.
ARTICLE IV
Security Interests in Personal Property
          SECTION 4.01. Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Secured Obligations, FCX hereby
assigns and pledges to the Collateral Agent, its successors and assigns, for the
ratable benefit of

 



--------------------------------------------------------------------------------



 



  15
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the ratable benefit of the Secured Parties, a security interest
(the “Security Interest”) in, all right, title or interest in or to any and all
of the following assets and properties now owned or at any time hereafter
acquired by FCX or in which FCX now has or at any time in the future may acquire
any right, title or interest (collectively, the “Article 9 Collateral”):
     (i) all Accounts the Account Debtor of which is a Subsidiary;
     (ii) all Deposit Accounts (other than Excluded Accounts);
     (iii) all Securities Accounts (other than Excluded Accounts), all Financial
Assets credited thereto and all Security Entitlements held therein;
     (iv) all books and records pertaining to the Article 9 Collateral; and
     (v) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
          (b) FCX hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) identify the Article 9 Collateral and (ii) contain
the information required by Article 9 of the Uniform Commercial Code of the
jurisdiction in which FCX is located for the filing of any financing statement
or amendment, including whether FCX is an organization, the type of organization
and any organizational identification number issued to FCX. FCX agrees to
provide such information to the Collateral Agent promptly upon request.
          (c) The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of FCX with respect to or arising out of
the Article 9 Collateral.
          SECTION 4.02. Representations and Warranties. FCX represents and
warrants to the Collateral Agent and the Secured Parties that:
          (a) FCX has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained.
          (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete as of the Effective Date. The Uniform
Commercial Code financing statements or other appropriate filings, recordings or
registrations

 



--------------------------------------------------------------------------------



 



  16
prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Perfection Certificate for filing in each governmental,
municipal or other office specified in Schedule 2 to the Perfection Certificate
(or specified by notice from FCX to the Collateral Agent after the Effective
Date in the case of filings, recordings or registrations required by
Section 5.03 or 5.12 of the Credit Agreements), are all the filings, recordings
and registrations with Governmental Authorities that are necessary to establish
a legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties and, to the extent provided in
Section 7.01(b), the Cyprus Amax Noteholders) in respect of all Collateral in
which the security interests granted hereunder may be perfected by filing,
recording or registration with Governmental Authorities in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration with Governmental Authorities is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.
          (c) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations and (ii) subject to the filings described in
Section 4.02(b), a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected by filing, recording or registering
with Governmental Authorities a financing statement or analogous document in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code. The Security Interest is
and shall be prior to any other Lien on any of the Article 9 Collateral other
than Permitted Encumbrances that have priority as a matter of law and Liens
expressly permitted to be prior to or pari passu with the Security Interest
pursuant to Section 6.02 of the Credit Agreements.
          (d) The Article 9 Collateral is owned by FCX free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreements. No Grantor has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Collateral or (ii) any assignment in
which a Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to Section 6.02 of the Credit
Agreements.
          SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify
the Collateral Agent in writing of any change (i) in its legal name, (ii) in its
type of organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization. Each Grantor agrees to promptly provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the first sentence of this paragraph. Each Grantor agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or

 



--------------------------------------------------------------------------------



 



  17
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and, to an extent no less
than existed prior to such change, perfected security interest in all the
Collateral subject to no Liens other than Liens permitted thereon under
Section 6.02 of the Credit Agreements.
          (b) FCX shall, at its own expense, use commercially reasonable efforts
to defend title to the Article 9 Collateral against all Persons and to defend
the Security Interest of the Collateral Agent in the Article 9 Collateral and
the priority thereof against any Lien not expressly permitted pursuant to
Section 6.02 of the Credit Agreements.
          (c) FCX agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements or other documents in connection herewith or therewith; provided that
(i) no Grantor shall be required to deliver any certificated security or
instrument included in the Pledged Collateral, or provide control with respect
to any security included in the Pledged Collateral, except as provided in
Article III hereof, (ii) no Grantor shall be required to provide control with
respect to any securities account, security entitlement or deposit account,
except as provided in Section 4.04 hereof and (iii) no Grantor shall be required
to take any action to perfect, or make any representation with respect to the
perfection of, any security interest in any deposit account referred to in
clause (y) of Section 4.04(a) or in any securities account referred to in clause
(y) of Section 4.04(b).
          (d) Upon the occurrence and during the continuance of a Loan Group
Event of Default, the Collateral Agent, at its option, may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not
permitted pursuant to Section 6.02 of the Credit Agreements, and FCX agrees to
reimburse the Collateral Agent on demand for any payment made or any expense
reasonably incurred by the Collateral Agent pursuant to the foregoing
authorization; provided that nothing in this paragraph shall be interpreted as
excusing FCX from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of FCX with respect to taxes, assessments, charges, fees, Liens,
security interests or other encumbrances as set forth herein or in the other
Loan Group Documents.
          (e) FCX shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Article 9 Collateral, all in accordance
with the terms and conditions thereof, and FCX agrees to indemnify and hold
harmless the Collateral Agent and the other Secured Parties from and against any
and all liability for such performance.
          (f) FCX shall not make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or grant any other Lien in respect of
the Article

 



--------------------------------------------------------------------------------



 



  18
9 Collateral, except as permitted by the Credit Agreements. FCX shall not make
or permit to be made any transfer of the Article 9 Collateral and FCX shall
remain at all times in possession of the Article 9 Collateral, except that
unless and until the Collateral Agent shall notify FCX that a Loan Group Event
of Default shall have occurred and be continuing and that during the continuance
thereof FCX shall not sell, convey, lease, assign, transfer or otherwise dispose
of any Article 9 Collateral (which notice may be given by telephone if promptly
confirmed in writing), FCX may use and dispose of the Article 9 Collateral in
any lawful manner not inconsistent with the provisions of this Agreement, the
Credit Agreements or any other Loan Group Document.
          SECTION 4.04. Other Actions. In order to further insure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, the Security Interest, FCX agrees, at its own expense, to take the
following actions with respect to the following Article 9 Collateral:
          (a) Deposit Accounts. For each deposit account that FCX at any time
opens or maintains, FCX shall, except in the case of (x) Excluded Accounts or
(y) deposit accounts holding balances (excluding intra-day balances), taken
together with the fair market value of the securities accounts excluded from the
requirements of Section 4.04(b) under clause (y) thereof, not in excess of
$50,000,000, either (at FCX’s option) (i) cause the depositary bank to agree to
comply with instructions from the Collateral Agent to such depositary bank
directing the disposition of funds from time to time credited to such deposit
account, without further consent of FCX or any other Person, pursuant to a
customary agreement reasonably satisfactory to the Collateral Agent, or (ii)
arrange for the Collateral Agent to become the customer of the depositary bank
with respect to the deposit account, with FCX being permitted, only with the
consent of the Collateral Agent, to exercise rights to withdraw funds from such
deposit account. The Collateral Agent agrees with FCX that the Collateral Agent
shall not give any such instructions or withhold any withdrawal rights from FCX
unless a Loan Group Event of Default has occurred and is continuing, or, after
giving effect to any withdrawal, would occur. The provisions of this paragraph
shall not apply to (A) any deposit account for which FCX, the depositary bank
and the Collateral Agent have entered into a cash collateral agreement specially
negotiated among FCX, the depositary bank and the Collateral Agent for the
specific purpose set forth therein and (B) deposit accounts for which the
Collateral Agent is the depositary.
          (b) Securities Accounts. Except (x) in the case of securities accounts
that are Excluded Accounts or (y) securities accounts holding securities or
other financial assets with a fair market value, taken together with the
aggregate balances (excluding intra-day balances) of the deposit accounts
excluded from the requirements of Section 4.04(a) under clause (y) thereof, not
in excess of $50,000,000, if any securities or other financial assets now or
hereafter held or acquired by FCX are held by FCX or its nominee through a
securities account, FCX shall immediately notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to a customary
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (at FCX’s option) (i) cause the securities intermediary in respect of
such securities account to agree to comply with entitlement orders from the
Collateral Agent to such securities

 



--------------------------------------------------------------------------------



 



  19
intermediary as to such security entitlements, without further consent of FCX or
such nominee, or (ii) arrange for the Collateral Agent to become the entitlement
holder with respect to such securities account, with FCX being permitted, only
with the consent of the Collateral Agent, to exercise rights to withdraw or
otherwise deal with such securities account, any security entitlement held
therein or credited thereto and any financial asset in respect thereof. The
Collateral Agent agrees with FCX that the Collateral Agent shall not give any
such entitlement orders to any securities intermediary and shall not withhold
its consent to the exercise of any withdrawal or dealing rights by FCX, unless a
Loan Group Event of Default has occurred and is continuing, or, after giving
effect to any such exercise of withdrawal or dealing rights, would occur. The
provisions of this paragraph shall not apply to any financial assets credited to
(A) a securities account for which FCX, the securities intermediary and the
Collateral Agent have entered into a cash collateral agreement specifically
negotiated among FCX, the securities intermediary and the Collateral Agent for
the specific purpose set forth therein and (B) a securities account for which
the Collateral Agent is the securities intermediary.
ARTICLE V
Remedies
          SECTION 5.01. Remedies Upon Default. Upon the occurrence and during
the continuance of a Loan Group Event of Default, each Grantor agrees to deliver
each item of Collateral to the Collateral Agent on demand, and it is agreed that
the Collateral Agent shall have the right to take any of or all the following
actions at the same or different times and with or without legal process and
with or without prior notice or demand for performance, to take possession of
the Article 9 Collateral and without liability for trespass to enter any
premises where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the Uniform Commercial Code
or other applicable law. Without limiting the generality of the foregoing, each
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of all or
any part of the Collateral at a public or private sale or at any broker’s board
or on any securities exchange, for cash, upon credit or for future delivery as
the Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
          The Collateral Agent shall give the applicable Grantors 10 days’
written

 



--------------------------------------------------------------------------------



 



  20
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral , or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party or Cyprus Amax Noteholder may bid for or purchase,
free (to the extent permitted by law) from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by law), the Collateral or
any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party or noteholder from
any Grantor as a credit against the purchase price, and such Secured Party or
noteholder may, upon compliance with the terms of sale, hold, retain and dispose
of such property without further accountability to any Grantor therefor. For
purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Collateral Agent shall be free
to carry out such sale pursuant to such agreement and no Grantor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Collateral Agent shall have entered into
such an agreement all Loan Group Events of Default shall have been remedied and
the obligations secured hereby paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Collateral Agent may proceed by a
suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.
          SECTION 5.02. Application of Proceeds. The Collateral Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral

 



--------------------------------------------------------------------------------



 



  21
consisting of cash, as follows:
     FIRST, to the payment of all costs and expenses incurred by the Collateral
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Group Document or any of the obligations secured
hereby, including all court costs and the fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Collateral Agent
hereunder or under any other Loan Group Document on behalf of any Grantor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Group Document;
     SECOND, subject to the last sentence of Section 7.01(b), to the payment in
full of the Secured Obligations (the amounts so applied to be distributed among
the Secured Parties pro rata in accordance with the amounts of the Secured
Obligations owed to them on the date of any such distribution); and
     THIRD, to the Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
          SECTION 5.03. Securities Act. In view of the position of the Grantors
in relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion

 



--------------------------------------------------------------------------------



 



  22
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws and (b) may approach and negotiate
with a single potential purchaser to effect such sale. Each Grantor acknowledges
and agrees that any such sale might result in prices and other terms less
favorable to the seller than if such sale were a public sale without such
restrictions. In the event of any such sale, the Collateral Agent shall incur no
responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.
          SECTION 5.04. Registration. Each Grantor agrees that, upon the
occurrence and during the continuance of a Loan Group Event of Default, if for
any reason the Collateral Agent desires to sell any of the Pledged Collateral at
a public sale, it will, at any time and from time to time, upon the written
request of the Collateral Agent, use commercially reasonable efforts to take or
to cause the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Collateral Agent to permit the public sale
of such Pledged Collateral. Each Grantor further agrees to indemnify, defend and
hold harmless the Collateral Agent, each other Secured Party, each Cyprus Amax
Noteholder, any underwriter and their respective officers, directors, affiliates
and controlling persons from and against all loss, liability, expenses, costs of
counsel (including, without limitation, reasonable fees and expenses to the
Collateral Agent of legal counsel), and claims (including the costs of
investigation) that they may incur insofar as such loss, liability, expense or
claim arises out of or is based upon any alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or in
any notification or offering circular, or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof not misleading, except insofar
as the same may have been caused by any untrue statement or omission based upon
information furnished in writing to such Grantor or the issuer of such Pledged
Collateral by the Collateral Agent, any other Secured Party or any Cyprus Amax
Noteholder expressly for use therein. Each Grantor further agrees, upon such
written request referred to above, to use commercially reasonable efforts to
qualify, file or register, or cause the issuer of such Pledged Collateral to
qualify, file or register, any of the Pledged Collateral under the Blue Sky or
other securities laws of such states as may be requested by the Collateral Agent
and keep effective, or cause to be kept effective, all such qualifications,
filings or registrations. Each Grantor will bear all costs and expenses of
carrying out its obligations under this Section 5.04. Each Grantor acknowledges
that there is no adequate remedy at law for failure by it to comply with the
provisions of this Section 5.04 and that such failure would not be adequately
compensable in damages, and therefore agrees that its agreements contained in
this Section 5.04 may be specifically enforced.

 



--------------------------------------------------------------------------------



 



23
          SECTION 5.05. No Marshalling of Assets Required. To the extent
permitted by applicable law, each Grantor, Guarantor, Secured Party and Cyprus
Amax Noteholder hereby irrevocably and unconditionally waives and releases (or
is deemed to waive and release) any right to a marshalling of assets, including,
without limitation, any right to require any collection be made under any FI
Security Document.
          SECTION 5.06. Existing JV Restrictions; Specified Restrictions.
(a) Notwithstanding any other provision herein to the contrary, (i) no remedy
shall be exercised in respect of Equity Interests in Cyprus El Abra Corporation
(“CEA”) or any parent company of CEA that is a Subsidiary of Cyprus Amax
Minerals Company (“Amax”) other than in compliance with Section 20 of the CMA
Shareholders Agreement dated as of June 28, 1994, among Corporacion Nacional del
Cobre de Chile, CEA and Amax, (ii) no remedy shall be exercised in respect of
Equity Interests in Phelps Dodge Morenci Inc. other than in compliance with
Sections 14 and 16 of the Operating Agreement dated as of February 7, 1986,
among Sumitomo Metal Mining Arizona, Inc., Phelps Dodge Morenci, Inc and PD and
(iii) no remedy shall be exercised in respect of Equity Interests in PD Chile
Finance Company other than in compliance with (x) Section 4.01 of the Principals
Agreement dated as of September 18, 1992 among PD, Sumitomo Metal Mining Co.,
Ltd., Sumitomo Corporation and Sumitomo Metal Mining Arizona, Inc. and
(y) Section 5.1(a) of the Subscription Agreement dated as of December 15, 2005,
among Sumitomo Metal Mining Co., Ltd., Sumitomo Corporation, Sumitomo Metal
Mining Arizona, Inc., SMMA Candelaria, Inc., PD, PD Ojos Del Salado, Inc. and
Compania Contractual Minera Ojos Del Salado, S.A. (the restrictions and
limitations imposed by Section 20, 14, 16, 4.01 and 5.1(a) of the agreements
referred to above being collectively called the “Existing JV Restrictions”).
          (b) Notwithstanding any other provision herein to the contrary, no
remedy shall be exercised in respect of Equity Interests pledged hereunder after
the Effective Date in violation of any applicable restriction or limitation
(x) imposed by agreements governing joint ventures or arrangements with
Governmental Authorities or (y) imposed under the governing documents of any
Indebtedness permitted by Section 6.01(a)(iv), (v), (x), (xi) or (xii) of the
Credit Agreements to the extent any such restriction or limitation is permitted
under Section 6.10 of the Credit Agreements, in each case including provisions
requiring the consent of a joint venture partner, Governmental Authority or
holders of such permitted Indebtedness to the exercise of a remedy hereunder and
provisions providing for rights of first refusal (all such restrictions and
limitation in respect of Equity Interests pledged after the Effective Date and
set forth on Schedule II hereto being called the “Specified Restrictions”).
ARTICLE VI
Indemnity, Subrogation and Subordination
          SECTION 6.01. Indemnity and Subrogation. In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 6.03), FCX agrees that (a) in the event a payment of
an obligation shall be made by any Subsidiary Guarantor under this Agreement,
FCX shall indemnify such



--------------------------------------------------------------------------------



 



24

Subsidiary Guarantor for the full amount of such payment and such Subsidiary
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Subsidiary Grantor shall be sold pursuant to this Agreement or any
other Loan Group Document to satisfy in whole or in part an obligation owed to
any Secured Party or Cyprus Amax Noteholder, FCX shall indemnify such Subsidiary
Grantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.
          SECTION 6.02. Contribution and Subrogation. Each Subsidiary Guarantor
and Subsidiary Grantor (a “Contributing Party”) agrees (subject to Section 6.03)
that, in the event a payment shall be made by any other Subsidiary Guarantor
hereunder in respect of any Guaranteed Obligation or assets of any other Grantor
shall be sold pursuant to any Loan Group Document to satisfy any obligation
secured hereby and such other Subsidiary Guarantor or Subsidiary Grantor (the
“Claiming Party”) shall not have been fully indemnified by FCX as provided in
Section 6.01, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Party on the date hereof and the denominator shall be the aggregate
net worth of all the Subsidiary Guarantors and Subsidiary Grantors on the date
hereof (or, in the case of any Subsidiary Guarantor or Subsidiary Grantor
becoming a party hereto pursuant to Section 9.14, the date of the supplement
hereto executed and delivered by such Subsidiary Guarantor or Subsidiary
Grantor). Any Contributing Party making any payment to a Claiming Party pursuant
to this Section 6.02 shall be subrogated to the rights of such Claiming Party
under Section 6.01 to the extent of such payment.
          SECTION 6.03. Subordination. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors and Grantors under
Sections 6.01 and 6.02 and all other rights of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Secured Obligations (other than the
FCX Notes Non-Excluded Obligations). No failure on the part of FCX or any
Guarantor or Grantor to make the payments required by Sections 6.01 and 6.02 (or
any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor or Grantor with
respect to its obligations hereunder, and each Guarantor and Grantor shall
remain liable for the full amount of the obligations of such Guarantor or
Grantor hereunder.
ARTICLE VII
Ratable Obligations
          SECTION 7.01. Equal and Ratable Security. (a) This Agreement is
intended (i) to cause the Collateral (other than the Cyprus Amax Limited
Collateral) to secure the FCX Notes Non-Excluded Obligations equally and ratably
with all other Secured Obligations and (ii) to cause the Cyprus Amax Limited
Collateral to secure the



--------------------------------------------------------------------------------



 



25

FCX Notes Non-Excluded Obligations equally and ratably with all other
obligations secured hereby, in each case to the extent (but only to the extent)
required by Section 4.13 of each of the FCX Notes Indentures and shall be
construed and enforced to give effect to such intention.
          (b) This Agreement is also intended to cause the Cyprus Amax Limited
Collateral to secure the Cyprus Amax Notes Non-Excluded Obligations equally and
ratably with all Secured Obligations to the extent (but only to the extent)
required by Section 10.8 of the Cyprus Amax Notes Indenture and shall be
construed and enforced to give effect to such intention. In furtherance of the
foregoing, to the extent that this Agreement grants a security interest in or
Lien on any Cyprus Amax Limited Collateral, then such security interest or Lien
shall secure the Cyprus Amax Notes Non-Excluded Obligations equally and ratably
with the Secured Obligations, to the extent (but only to the extent) required by
Section 10.8 of the Cyprus Amax Notes Indenture. Notwithstanding any provisions
of this Agreement to the contrary, the Collateral Agent shall apply any proceeds
of Cyprus Amax Limited Collateral that are to be distributed pursuant to clause
SECOND of Section 5.02 to the payment of the Cyprus Amax Notes Non-Excluded
Obligations equally and ratably with the Secured Obligations.
          SECTION 7.02. Ratable Application of Proceeds. In making the
allocations required by Section 5.02 among the Secured Parties and the Cyprus
Amax Noteholders, the Collateral Agent may conclusively rely upon information
supplied by FCX or any holder of Loan Group Document Obligations as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to the Loan Group Document Obligations, information supplied by the FCX
Notes Trustees as to the amounts of unpaid FCX Notes Non-Excluded Obligations
and information supplied by the Cyprus Amax Notes Trustee as to the amount of
unpaid Cyprus Amax Notes Non-Excluded Obligations, and the Collateral Agent
shall have no liability to any of the Secured Parties or the Cyprus Amax
Noteholders for actions taken in reliance on such information; provided that
nothing in this sentence shall prevent any Loan Group Party from contesting any
amounts claimed by any Secured Party or Cyprus Amax Noteholder in any
information so supplied. In addition, for purposes of making the allocations
required by Section 5.02 among the Secured Parties and the Cyprus Amax
Noteholders, with respect to any amount that is denominated in any currency
other than U.S. dollars, the Collateral Agent shall, on or prior to the
applicable distribution, convert such amount into an amount of U.S. dollars
based upon the relevant exchange rate as of a recent date selected by the
Collateral Agent in its reasonable discretion. All distributions made by the
Collateral Agent pursuant to Section 5.02 to the Secured Parties and the Cyprus
Amax Noteholders shall be (subject to any decree of any court of competent
jurisdiction) final, absent manifest error, and the Collateral Agent shall have
no duty to inquire as to the application by the FCX Notes Trustees or the Cyprus
Amax Notes Trustee of any amounts distributed to them for distribution to the
FCX Noteholders or the Cyprus Amax Noteholders.
          SECTION 7.03. Application of Moneys Distributable to Ratable
Obligations. The Collateral Agent shall make all payments and distributions that
are to be made by it hereunder on account of (a) the FCX Notes to the applicable
FCX Notes



--------------------------------------------------------------------------------



 



26

Trustee for redistribution to the FCX Noteholders and (b) the Cyprus Amax
Noteholders to the Cyprus Amax Notes Trustee for redistribution to the Cyprus
Amax Noteholders.
          SECTION 7.04. Delivery of Indentures. On or prior to the Effective
Date, FCX shall deliver to the Collateral Agent a true and complete copy of each
FCX Notes Indenture and the Cyprus Amax Notes Indenture and all other
instruments governing any of the FCX Notes or the Cyprus Amax Notes, including
all amendments thereto entered into on or prior to the Effective Date. FCX shall
also deliver to the Collateral Agent, promptly upon the execution thereof, a
true and complete copy of any amendment, modification or supplement to any such
indenture or instrument entered into after the Effective Date.
          SECTION 7.05. Information as to Secured Parties and Indenture
Trustees. FCX shall deliver to the Collateral Agent from time to time after the
date hereof upon request of the Collateral Agent a list setting forth as of a
date not more than 30 days prior to the date of such delivery, (a)(i) the
aggregate unpaid amount of the FCX Notes Non-Excluded Obligations outstanding as
of such date and (ii) the respective names and addresses of each FCX Notes
Trustee and (b)(i) the aggregate unpaid amount of the Cyprus Amax Notes
Non-Excluded Obligations outstanding as of such date and (ii) the name and
address of the Cyprus Amax Notes Trustee. In addition, FCX will promptly notify
the Collateral Agent of each change in the identity of any such trustee.
Promptly following the Effective Date, FCX will request each FCX Notes Trustee
and the Cyprus Amax Notes Trustee to deliver to the Collateral Agent the names
of the officers authorized to give directions hereunder on its behalf. FCX will
also request that each such trustee notify the Collateral Agent of any change of
the officers authorized to give directions hereunder on its behalf prior to the
date of any such change. If the Collateral Agent does not receive the names of
the officers of each FCX Notes Trustee and the Cyprus Amax Notes Trustee
authorized to give directions hereunder on such trustee’s behalf, the Collateral
Agent may rely on any person purporting to be authorized to give directions
hereunder on behalf of such trustee. If the Collateral Agent is not informed of
changes of the officers of a FCX Notes Trustee or the Cyprus Amax Notes Trustee
authorized to give directions hereunder on its behalf, the Collateral Agent may
rely on the information with respect to such trustee previously provided to the
Collateral Agent.
ARTICLE VIII
The Collateral Agent
          SECTION 8.01. Exculpatory Provisions. (a) The Collateral Agent shall
not be responsible in any manner whatsoever for the correctness of any recitals,
statements, representations or warranties herein or in any other Loan Group
Document, all of which are made solely by the Loan Group Parties party thereto.
The Collateral Agent makes no representations as to the value or condition of
the Collateral or any part thereof, or as to the title of the Loan Group Parties
party thereto or as to the security afforded by this Agreement or any other Loan
Group Document, or as to the validity, enforceability, legality or sufficiency
of this Agreement, the other Loan Group



--------------------------------------------------------------------------------



 



27

Documents, the Secured Obligations or the Cyprus Amax Notes Non-Excluded
Obligations, and the Collateral Agent shall incur no liability or responsibility
in respect of any such matters.
          (b) The Collateral Agent shall not be required to ascertain or inquire
as to the performance by the Loan Group Parties of any of the covenants or
agreements contained herein, in any other Loan Group Document, in any FCX Notes
Indenture or in the Cyprus Amax Notes Indenture. Whenever it is necessary, or in
the opinion of the Collateral Agent advisable, for the Collateral Agent to
ascertain (i) the amount of Secured Obligations then held by any of the Secured
Parties, (ii) the amount of the Cyprus Amax Notes Non-Excluded Obligations then
held by any of the Cyprus Amax Noteholders or (iii) the amount of any
distribution or payment to be made hereunder, the Collateral Agent may rely on a
certificate of such Secured Parties or the administrative agents under the
Credit Agreements, in the case of the Loan Group Document Obligations, or a
certificate of the applicable FCX Notes Trustee, in the case of the FCX Notes,
or a certificate of the Cyprus Amax Notes Trustee, in the case of the Cyprus
Amax Notes, and, if such Secured Party or such administrative agent, or such
trustee, as applicable, shall not give such information to the Collateral Agent,
such person shall not be entitled to receive distributions hereunder (in which
case distributions to those persons who have supplied such information to the
Collateral Agent shall be calculated by the Collateral Agent using, for those
persons who have not supplied such information, the list then most recently
delivered by FCX pursuant to Section 7.05), and the amount so calculated to be
distributed to any person who fails to give such information shall be held in
trust for such person until such person does supply such information to the
Collateral Agent, whereupon on the next distribution the amount distributable to
such person shall be recalculated using such information and distributed to it,
with any undistributed balance being distributed as otherwise provided herein.
Nothing in the preceding sentence shall prevent any Loan Group Party from
contesting any amounts claimed by any Secured Party or trustee in any
certificate so supplied.
          (c) Except as herein otherwise expressly provided, the Collateral
Agent shall be under no obligation or duty to take any discretionary action or
exercise any discretionary powers under this Agreement or any other Loan Group
Document if taking such action (i) would subject the Collateral Agent to a tax
in any jurisdiction where it is not then subject to a tax or (ii) would require
the Collateral Agent to qualify to do business in any jurisdiction where it is
not then so qualified, unless the Collateral Agent receives security or
indemnity satisfactory to it against such tax (or equivalent liability), or any
liability resulting from such qualification, in each case as results from the
taking of such action under this Agreement or any other Loan Group Document.
          (d) The Collateral Agent shall have the same rights with respect to
any Secured Obligation held by it as any other Secured Party and may exercise
such rights as though it were not the Collateral Agent hereunder, and may accept
deposits from, lend money to, and generally engage in any kind of banking or
trust business with, any of the Loan Group Parties as if it were not the
Collateral Agent.
          (e) The Collateral Agent shall not be liable for any action taken or
omitted



--------------------------------------------------------------------------------



 



28

to be taken in accordance with this Agreement or the other Loan Group Documents
except for its own gross negligence, bad faith or willful misconduct.
          SECTION 8.02. Delegation of Duties. The Collateral Agent may execute
any of the powers herein or in any other Loan Group Document and perform any
duty hereunder or under any other Loan Group Document either directly or by or
through agents or attorneys-in-fact. The exculpatory provisions of this
Article VIII shall apply to any such agent or attorney-in-fact and shall apply
to their respective activities. The Collateral Agent and any such agent or
attorney-in-fact shall be entitled to advice of counsel concerning all matters
pertaining to such powers and duties. The Collateral Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it without gross negligence, bad faith or willful misconduct.
          SECTION 8.03. Reliance by Collateral Agent. (a) Whenever in the
administration of this Agreement or the other Loan Group Documents the
Collateral Agent shall deem it necessary or desirable that a factual matter be
proved or established by any Loan Group Party, other Secured Party, Cyprus Amax
Noteholder or other person in connection with the Collateral Agent taking,
suffering or omitting any action hereunder or thereunder, such matter (unless
other evidence in respect thereof is herein specifically prescribed) may be
deemed to be conclusively proved or established by a certificate of a
responsible officer of FCX or any other Loan Group Party, such other Secured
Party, the Cyprus Amax Notes Trustee or such other person delivered to the
Collateral Agent, and such certificate shall be full warrant to the Collateral
Agent for any action taken, suffered or omitted in reliance thereon, subject,
however, to the provisions of Section 8.04.
          (b) The Collateral Agent may rely, and shall be fully protected in
acting, upon any resolution, statement, certificate, instrument, opinion,
report, notice, request, consent, order, bond or other paper or document which
it has no reason to believe to be other than genuine and to have been signed or
presented by the proper party or parties or, in the case of cables, telecopies,
telexes or electronic communications, to have been sent by the proper party or
parties. In the absence of its own gross negligence, bad faith or willful
misconduct, the Collateral Agent may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Collateral Agent and conforming to the
requirements of this Agreement. The Collateral Agent shall have the right at any
time to seek instructions concerning the administration of this Agreement and
the other Loan Group Documents from any court of competent jurisdiction.
          SECTION 8.04. Limitations on Duties of Collateral Agent. (a) The
Collateral Agent shall be obligated to perform such duties and only such duties
as are specifically set forth in this Agreement and the other Loan Group
Documents. Without limiting the generality of the foregoing, the Collateral
Agent (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Loan Group Default has occurred and is continuing, and
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by any other Loan Group Document that the Collateral



--------------------------------------------------------------------------------



 



29

Agent is instructed in writing to exercise by the “Required Lenders” under each
of the Credit Agreements (or such other number of lenders or percentage of
lenders as shall be necessary under the circumstances as provided in each of the
Credit Agreements). By acceptance of the benefits under this Agreement and the
other Loan Group Documents, the holders of any obligation secured hereby (other
than the administrative agents under the Credit Agreements, the Loan Group
Issuing Banks and the Loan Group Lenders in their capacities as such) shall be
deemed to have agreed that they shall not be entitled to, and shall not,
(i) direct the actions of the Collateral Agent hereunder or under any other Loan
Group Document, (ii) have the right to consent to any amendment, supplement,
waiver or other modification to this Agreement or any other Loan Group Document
or to any release of Collateral or guarantees, (iii) take any action, or
commence any legal proceeding seeking, to require, compel or cause the
Collateral Agent to enforce any of the provisions of this Agreement or any other
Loan Group Document against any Loan Group Party or to exercise any remedy
hereunder or thereunder, (iv) take any action, or commence any legal proceeding
seeking, to prevent or enjoin the Collateral Agent from taking any action
(including the enforcement of any provisions of this Agreement or any other Loan
Group Document against any Loan Group Party, the exercise of any remedy
hereunder or thereunder, the release of any other Loan Group Document, the
release of any Collateral or guarantees, the consent to any amendment or
modification of this Agreement or any other Loan Group Document or the grant of
any waiver hereunder or thereunder), or refraining from taking any such action,
in accordance with this Agreement or any Loan Group Document, as the case may
be, or (v) otherwise take any action, or commence any legal proceeding seeking
to delay, hinder or otherwise impair the Collateral Agent in taking any such
action in accordance with this Agreement or any other Loan Group Document. By
acceptance of the benefits under this Agreement and the other Loan Group
Documents, the holders of obligations secured hereby (other than the
administrative agents under the Credit Agreements, the Loan Group Issuing Banks
and the Loan Group Lenders in their capacities as such), as secured parties
hereunder, will be deemed to have acknowledged and agreed that the provisions of
the preceding sentence are intended to induce the Loan Group Lenders and the
Loan Group Parties to permit such persons to be secured parties under this
Agreement and under the other Loan Group Documents to the extent provided herein
and therein, and are being relied upon by the Loan Group Lenders and the Loan
Group Parties as consideration therefor.
          (b) Beyond its duties as to the custody thereof as expressly provided
herein or in any other Loan Group Document and to account to the Secured
Parties, the Cyprus Amax Noteholders and the Loan Group Parties for moneys and
other property received by it hereunder or under any other Loan Group Document,
the Collateral Agent shall not have any duty to the Loan Group Parties, to the
Secured Parties or to the Cyprus Amax Noteholders as to any Collateral in its
(or its agents’ or nominees’) possession or control, or any income thereon or as
to the preservation of rights against prior parties or any other rights
pertaining thereto.
          SECTION 8.05. Resignation of the Collateral Agent. The Collateral
Agent may resign and a successor Collateral Agent may be appointed as provided
in Article VIII of the Credit Agreements.



--------------------------------------------------------------------------------



 



30

          SECTION 8.06. Co-Collateral Agents; Separate Collateral Agents. (a) If
at any time or times it shall be necessary or prudent in order to conform to any
law of any jurisdiction in which any of the Collateral shall be located, or to
avoid any violation of law or imposition on the Collateral Agent of taxes by
such jurisdiction not otherwise imposed on the Collateral Agent, or the
Collateral Agent shall be advised by counsel, satisfactory to it, that it is
necessary or prudent in the interest of any of the Secured Parties or the Cyprus
Amax Noteholders, or the Collateral Agent shall deem it desirable for its own
protection in the performance of its duties hereunder or under any other Loan
Group Document, the Collateral Agent and any other Loan Group Party requested by
the Collateral Agent shall execute and deliver all instruments and agreements
necessary or proper to constitute another bank or trust company, or one or more
other persons approved by the Collateral Agent and (except if a Loan Group
Default shall have occurred and be continuing) FCX, which approval shall not be
unreasonably withheld or delayed, either to act as co-collateral agent or
co-collateral agents under this Agreement or under any of the other Loan Group
Documents, jointly with the Collateral Agent originally named herein or therein
or any successor Collateral Agent, or to act as separate collateral agent or
collateral agents under this Agreement or under any of the other Loan Group
Documents. If FCX or any other Loan Group Party so requested by the Collateral
Agent shall not have executed such instruments and agreements within 10 days
after it receives a written request from the Collateral Agent to do so, or if a
Loan Group Default shall have occurred and be continuing, the Collateral Agent
may act under the foregoing provisions of this Section 8.06(a) without the
concurrence of such Loan Group Parties and execute and deliver such instruments
and agreements on behalf of such Loan Group Parties. Each of the Loan Group
Parties hereby appoints the Collateral Agent as its agent and attorney to act
for it under the foregoing provisions of this Section 8.06(a) in either of such
contingencies.
          (b) Every separate collateral agent and every co-collateral agent,
other than any successor Collateral Agent appointed pursuant to Section 8.05,
shall, to the extent permitted by law, be appointed and act and be such, subject
to the following provisions and conditions:
     (i) all rights, powers, duties and obligations conferred upon the
Collateral Agent in respect of the custody, control and management of moneys,
papers or securities shall be exercised solely by the Collateral Agent or any
agent appointed by the Collateral Agent;
     (ii) all rights, powers, duties and obligations conferred or imposed upon
the Collateral Agent hereunder and under the relevant other Loan Group Documents
shall be conferred or imposed and exercised or performed by the Collateral Agent
and such separate collateral agent or separate collateral agents or
co-collateral agent or co-collateral agents, jointly, as shall be provided in
the instrument appointing such separate collateral agent or separate collateral
agents or co-collateral agent or co-collateral agents, except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed the Collateral Agent shall be incompetent or unqualified to perform
such act or acts, or unless the performance of such act or acts would result in
the imposition of any



--------------------------------------------------------------------------------



 



31

tax on the Collateral Agent which would not be imposed absent such joint act or
acts, in which event such rights, powers, duties and obligations shall be
exercised and performed by such separate collateral agent or separate collateral
agents or co-collateral agent or co-collateral agents;
     (iii) no power given hereby or by the relevant other Loan Group Documents
to, or which is provided herein or therein may be exercised by, any such
co-collateral agent or co-collateral agents or separate collateral agent or
separate collateral agents shall be exercised hereunder or thereunder by such
co-collateral agent or co-collateral agents or separate collateral agent or
separate collateral agents except jointly with, or with the consent in writing
of, the Collateral Agent, anything contained herein to the contrary
notwithstanding;
     (iv) no collateral agent hereunder shall be personally liable by reason of
any act or omission of any other collateral agent hereunder; and
     (v) FCX and the Collateral Agent, at any time by an instrument in writing
executed by them jointly, may accept the resignation of or remove any such
separate collateral agent or co-collateral agent and, in that case by an
instrument in writing executed by them jointly, may appoint a successor to such
separate collateral agent or co-collateral agent, as the case may be, anything
contained herein to the contrary notwithstanding. If FCX shall not have executed
any such instrument within 10 days after it receives a written request from the
Collateral Agent to do so, or if a Loan Group Default shall have occurred and be
continuing, the Collateral Agent shall have the power to accept the resignation
of or remove any such separate collateral agent or co-collateral agent and to
appoint a successor without the concurrence of FCX, FCX hereby appointing the
Collateral Agent its agent and attorney to act for it in such connection in such
contingency. If the Collateral Agent shall have appointed a separate collateral
agent or separate collateral agents or co-collateral agent or co-collateral
agents as above provided, the Collateral Agent may at any time, by an instrument
in writing, accept the resignation of or remove any such separate collateral
agent or co-collateral agent and the successor to any such separate collateral
agent or co-collateral agent shall be appointed by FCX and the Collateral Agent,
or by the Collateral Agent alone pursuant to this Section 8.06(b).
          SECTION 8.07. Representatives of Secured Parties. If requested by the
Collateral Agent, any person (other than the administrative agents under the
Credit Agreements) which shall be designated as the duly authorized
representative of one or more Secured Parties or the Cyprus Amax Noteholders to
act as such in connection with any matters pertaining to this Agreement or the
Collateral shall present to the Collateral Agent such documents, including
opinions of counsel, as the Collateral Agent may reasonably require, in order to
demonstrate to the Collateral Agent the authority of such person to act as the
representative of such Secured Parties or Cyprus Amax Noteholders (it being
understood that the holders of the Loan Group Document Obligations are
represented hereunder by the administrative agent under each of the Credit
Agreements, the FCX Noteholders are represented hereunder by the relevant FCX
Notes Trustee and



--------------------------------------------------------------------------------



 



32

the Cyprus Amax Noteholders are represented hereunder by the Cyprus Amax Notes
Trustee).
          SECTION 8.08. Consent and Agreement by Secured Parties. By acceptance
of the benefits of the relevant Loan Group Documents, each Secured Party and
Cyprus Amax Noteholder shall be deemed irrevocably (i) to consent to the
appointment of the Collateral Agent as its agent hereunder and under the
relevant Loan Group Documents, (ii) to confirm that the Collateral Agent shall
have the authority to act as the exclusive agent of such Secured Party or
noteholder for enforcement of any provisions of this Agreement and the other
Loan Group Documents against any Loan Group Party or the exercise of remedies
hereunder or thereunder, (iii) to agree that such Secured Party or noteholder
shall not take any action to enforce any provisions of this Agreement or any
other Loan Group Document against any Loan Group Party or to exercise any remedy
hereunder or thereunder and (iv) to agree to be bound by the terms of this
Agreement and the other Loan Group Documents.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreements. All communications and
notices hereunder to any Subsidiary Party shall be given to it in care of FCX as
provided in Section 9.01 of the Credit Agreements.
          SECTION 9.02. Waivers; Amendment. (a) No failure or delay by the
Collateral Agent, the Loan Group Issuing Banks or any Loan Group Lender in
exercising any right or power hereunder or under any other Loan Group Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Collateral Agent, the Loan Group Issuing Banks and the Loan Group Lenders
hereunder and under the other Loan Group Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Loan Group
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 9.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a loan or
issuance of a letter of credit under either Credit Agreement shall not be
construed as a waiver of any Loan Group Default, regardless of whether the
Collateral Agent, any Loan Group Lender or any Loan Group Issuing Bank may have
had notice or knowledge of such Loan Group Default at the time. No notice or
demand on any Loan Group Party in any case shall entitle any Loan Group Party to
any other or further notice or demand in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,



--------------------------------------------------------------------------------



 



33

amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Loan Group Party or Loan Group
Parties with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.02 of each
of the Credit Agreements.
          SECTION 9.03. Collateral Agent’s Fees and Expenses; Indemnification.
(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.03 of
each of the Credit Agreements.
          (b) Without limitation of its indemnification obligations under the
other Loan Group Documents, each Grantor and each Guarantor jointly and
severally agrees to indemnify the Collateral Agent and the other Indemnitees (as
collectively defined in Section 9.03 of each of the Credit Agreements) against,
and hold each Indemnitee (as so defined) harmless from, any and all losses,
claims, damages, liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee (as so defined), incurred by
or asserted against any Indemnitee (as so defined) arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Group Document
or any other agreement or instrument contemplated thereby, the performance by
the parties to the Loan Group Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any loan or letter of credit made or issued under the
Credit Agreements or the use of the proceeds therefrom (including any refusal by
any Loan Group Issuing Bank to honor a demand for payment under a letter of
credit so issued if the documents presented in connection with such demand do
not strictly comply with the terms of such letter of credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by FCX or any of its Subsidiaries, or
any Environmental Liability related in any way to FCX or any of its
Subsidiaries, other than losses, claims, damages, liabilities and related costs
and expenses arising from a release of Hazardous Materials or Environmental
Liability (except releases of Hazardous Materials or Environmental Liabilities
actually caused by FCX or any of its Subsidiaries or any of their respective
tenants, contractors or agents) to the extent (and only to the extent) first
occurring and first existing after title to the relevant real property or
facility is vested in any Agent (as collectively defined in each of the Credit
Agreements) or Loan Group Lender or other party after the completion of
foreclosure proceedings or the granting of a deed-in-lieu of foreclosure or
similar transfer of title, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee (as
so defined) is a party thereto; provided that such indemnity shall not, as to
any Indemnitee (as so defined), be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee (as so defined).
          (c) Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Loan Group Documents. The
provisions of this Section 9.03 shall remain operative and in full force and
effect



--------------------------------------------------------------------------------



 



34

regardless of the termination of this Agreement or any other Loan Group
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Group Document, or
any investigation made by or on behalf of the Collateral Agent or any other
Secured Party. All amounts due under this Section 9.03 shall be payable on
written demand therefor.
          SECTION 9.04. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Guarantor, Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.
          SECTION 9.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Group Parties in the Loan Group
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Group Document
shall be considered to have been relied upon by the Loan Group Lenders and shall
survive the execution and delivery of the Loan Group Documents and the making of
any loans and issuance of any letters of credit under the Credit Agreements,
regardless of any investigation made by any Loan Group Lender or on its behalf
and notwithstanding that the Collateral Agent, any Loan Group Issuing Bank or
any Loan Group Lender may have had notice or knowledge of any Loan Group Default
or incorrect representation or warranty at the time any credit is extended under
the Credit Agreements, and shall continue in full force and effect as long as
the principal of or any accrued interest on any loan or any fee or any other
amount payable under any Loan Group Document is outstanding and unpaid or any
letter of credit issued thereunder is outstanding and so long as the commitments
to extend credit under the Credit Agreements have not expired or terminated.
          SECTION 9.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Agreement by telecopy
shall be as effective as delivery of a manually executed counterpart of this
Agreement. This Agreement shall become effective as to any Loan Group Party when
a counterpart hereof executed on behalf of such Loan Group Party shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Loan Group Party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Group Party,
the Collateral Agent, the other Secured Parties and the Cyprus Amax Noteholders
and their respective permitted successors and assigns, except that no Loan Group
Party shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreements. This Agreement shall be construed as a separate agreement
with respect to each Loan Group



--------------------------------------------------------------------------------



 



35

Party and may be amended, modified, supplemented, waived or released with
respect to any Loan Group Party without the approval of any other Loan Group
Party and without affecting the obligations of any other Loan Group Party
hereunder. Except as otherwise provided herein or in the Credit Agreements, this
Agreement shall also be construed as a separate agreement with respect to each
of the “Obligations” referred to in the definition of Loan Group Document
Obligations and may be amended, modified, supplemented, waived, terminated or
released with respect to either of such Obligations without the approval of
holders of such other Obligations and without affecting the obligations of any
Loan Group Party with respect to such other Obligations.
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Set-Off. If an “Event of Default” under either
Credit Agreement shall have occurred and be continuing, each Loan Group Lender
under such Credit Agreement and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
(although such obligations may be unmatured) by such Loan Group Lender or
Affiliate to or for the credit or the account of any Subsidiary Party against
any of and all the obligations then due of such Subsidiary Party now or
hereafter existing under this Agreement owed to such Loan Group Lender,
irrespective of whether or not such Loan Group Lender shall have made any demand
under this Agreement. Each Loan Group Lender or Affiliate of a Loan Group Lender
that shall have effected a set off and application pursuant to the foregoing
shall provide notice thereof to FCX and the Collateral Agent; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set off and application under this Section. The rights of each Loan
Group Lender under this Section 9.08 are in addition to other rights and
remedies (including other rights of set-off) which such Loan Group Lender may
have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each of the Loan Group Parties hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Group Document,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York



--------------------------------------------------------------------------------



 



36

State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Group Document shall affect any right that the Collateral Agent,
any Loan Group Issuing Bank or any Loan Group Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Group
Document against any Grantor or Guarantor, or its properties in the courts of
any jurisdiction.
          (c) Each of the Loan Group Parties hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Group Document in any court referred to in paragraph (b) of this
Section 9.09. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Group Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN GROUP DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Security Interest Absolute. Except for termination or
release of a Grantor’s or Guarantor’s obligations hereunder as expressly
provided in Section 9.13, all rights of the Collateral Agent hereunder, the
Security Interest, the grant of a security interest in the Pledged Collateral
and all obligations of each Grantor and



--------------------------------------------------------------------------------



 



37

Guarantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of either Credit Agreement, any other Loan
Group Document, any agreement with respect to any of the obligations secured
hereby or any other agreement or instrument relating to any of the foregoing,
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations secured hereby, or any other amendment or
waiver of or any consent to any departure from either Credit Agreement, any
other Loan Group Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the obligations secured
hereby, or (d) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor or Guarantor in respect of the
obligations secured hereby or this Agreement, other than, in the case of a
Grantor, the indefeasible payment in full in cash of all the obligations secured
hereby and, in the case of a Guarantor, the indefeasible payment in full in cash
of all the Guaranteed Obligations.
          SECTION 9.13. Termination or Release. (a) This Agreement, the
Guarantees made herein, the Security Interest and all other security interests
granted hereby shall terminate in their entirety when all the Loan Group
Document Obligations (other than contingent indemnification, expense
reimbursement, tax gross-up and yield protection obligations to the extent no
claim therefor has been asserted) have been paid in full and the Loan Group
Lenders have no further commitment to lend under the Credit Agreements, the Loan
Group Issuing Banks have no further obligation to issue letters of credit under
the Credit Agreements, the LC Exposure (as collectively defined in each of the
Credit Agreements) has been reduced to zero or, with the consent of each
affected Loan Group Issuing Bank, cash collateralized pursuant to arrangements
satisfactory to such Loan Group Issuing Bank (which arrangements result in the
release of the Loan Group Lenders from their obligation to make payments in
respect of L/C Disbursements (as so defined)).
          (b) A Subsidiary Party shall automatically be released from its
obligations hereunder and any security interest granted by such Subsidiary Party
(or in the Equity Interests of such Subsidiary Party) shall be automatically
released upon the consummation of any transaction permitted by each of the
Credit Agreements as a result of which such Subsidiary Party ceases to be a
Subsidiary of FCX; provided that the “Required Lenders” under each of the Credit
Agreements shall have consented to such transaction (to the extent required by
the Credit Agreements) and the terms of such consent did not provide otherwise.
          (c) Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreements, or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 9.02 of each of the Credit Agreements, the
security interest in such Collateral shall be automatically released.
          (d) Subject to Section 9.18(e) of each of the Credit Agreements, at
any time following the Investment Grade Date when there is no outstanding
Tranche B Term



--------------------------------------------------------------------------------



 



38

Loan, upon written notice from FCX and at FCX’s expense, the Collateral Agent
shall terminate and release all the Collateral under this Agreement.
          (e) The Liens granted hereunder to secure the FCX Notes Non-Excluded
Obligations shall terminate with respect to any series of FCX Notes at such time
as the Liens granted hereunder to secure the other Secured Obligations are no
longer subject to the requirement under Section 4.13 of the applicable FCX Notes
Indenture to equally and ratably secure such FCX Notes Non-Excluded Obligations,
whether as a result of the repayment in full of such series of FCX Notes or
otherwise. The Liens granted hereunder to secure the Cyprus Amax Notes
Non-Excluded Obligations shall terminate at such time as the Liens granted
hereunder to secure the Secured Obligations are no longer subject to the
requirement under Section 10.8 of the Cyprus Amax Notes Indenture to equally and
ratably secure the Cyprus Amax Notes Non-Excluded Obligations, whether as a
result of the repayment in full of the Cyprus Amax Notes or otherwise.
          (f) In connection with any termination or release pursuant to
paragraph (a), (b), (c), (d) or (e), the Collateral Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release;
provided that, in the case of a release pursuant to paragraph (e), the
Collateral Agent shall have received evidence reasonably satisfactory to it as
to the satisfaction of the requirements set forth in paragraph (e) for any such
release. Any execution and delivery of documents pursuant to this Section 9.13
shall be without recourse to or warranty by the Collateral Agent.
          SECTION 9.14. Additional Subsidiaries. Upon execution and delivery by
the Collateral Agent and a Subsidiary of an instrument in the form of Exhibit I
hereto, such Subsidiary shall become a Subsidiary Guarantor and/or Subsidiary
Grantor (as specified in such instrument) hereunder with the same force and
effect as if originally named as a Subsidiary Guarantor and/or Subsidiary
Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Loan Group Party hereunder. The rights and
obligations of each Loan Group Party hereunder shall remain in full force and
effect notwithstanding the addition of any new Subsidiary as a party to this
Agreement.
          SECTION 9.15. Collateral Agent Appointed Attorney-in-Fact. Each
Grantor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Collateral Agent shall have the right, upon the occurrence
and during the continuance of a Loan Group Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to send verifications of accounts receivable to any Account
Debtor; (d) to commence and prosecute any and all



--------------------------------------------------------------------------------



 



39

suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (e) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; (f) to notify, or to require any Grantor to notify, the
obligors of any Pledged Indebtedness to make payment directly to the Collateral
Agent; and (g) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent, the other Secured Parties and the Cyprus Amax Noteholders
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein (if any), and neither they nor
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

                  FREEPORT-MCMORAN COPPER & GOLD INC.,
 
           
 
      by    
 
           
 
           
 
          Name:
 
          Title:
 
           
 
                JPMORGAN CHASE BANK, N.A., AS COLLATERAL AGENT,
 
           
 
      by    
 
           
 
           
 
          Name:
 
          Title:



--------------------------------------------------------------------------------



 



 

                  EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO,
 
           
 
      by    
 
           
 
           
 
          Name:
 
          Title: